Bill for a divorce a mensa et thoro, and upon that a decree for alimony. It was suspended upon the agreement of the husband to take home the wife and treat her well. She alleged ill treatment again, and the Court ordered the execution of the decree, and the allowance then due to be paid. Appeal brought up to the first day of the term.
The first question made upon'this record is, will an appeal lie from the principal decree ? Answer, it will by the Act of 1819, ch. 31, though not within the very words, it is within the equity of the Act, and appeals are favored and entitled to a liberal construction.
Secondly, can the defendant below appeal from the order for the payment of the alimony then due ? Answer, no; for at the end of every six months, there might be an appeal, and the plaintiff below might starve in the mean time. After the decree, the defendant below is placed under the discretion of the Court, especially, as he has submitted to the principal decree. The act of the Legislature intended to subject him to instantaneous compensation both to keep him in order and for the effectual protection and preservation of the feme, which object could not otherwise be attained.